DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to Claims 1-12, filed April 30, 2020, which are pending in this application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “attachment panel” (claim 1, see 35 USC 112b rejections below for further details) and wherein said upper body portion is sized to be the only part of said body suit that can be seen when said body suit is worn under a pair of pants (claims 4 and 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Specification
The use of the terms “Magnetuck®” (p. 3, line 2) and“Velcro®” (p. 6, line 21), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Examiner respectfully suggests amending to recite, “  MAGNETUCK®” and “Velcro® (hook and loop fastener)”.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 1, 4, and 10 objected to because of the following informalities:  
Claim 1 should recite, “[[the]] a distance from said means for attachment to [[the]] a bottom of said body suit”;
Claims 4 and 10 should recite, “wherein said upper body portion is sized to be [[the]] an only part…”;
Claims 5 and 11 should recite, “[[the]] a width”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, 10, and 12 (and claims 2-3, 5, 7-9, and 11) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite as it recites, “and a lower body portion having a forward flap with an attachment panel….”  The specification also refers to “attachment panel 32”, however it is unclear as to what structure “attachment panel” is referring to as no attachment panel is shown.  Instead “32” point to the upper portion of the forward flap 26.  Therefore, for purposes of examination, Examiner has interpreted “attachment panel” as an attachment portion of the forward flap.
with a pair of pants.
	Claims 6 and 12 are indefinite as each recites, “wherein a middle portion of said attachment panel is devoid of said means for attachment. wherein said magnets are encased in a polymer coating.”  As Applicant has not disclosed magnets encased in a polymer coating as being a structure of the invention, it is unclear if such a limitation is simply a copy and paste error or if magnets encased in a polymer coating are being claimed as part of the invention.  For purposes of examiner, based on the specification, Examiner has interpreted the limitation to be, and respectfully suggests amending to recite, “wherein a middle portion of said attachment panel is devoid of said means for attachment. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 (as best as can be understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castellano (US 2016/0143373).
	Regarding claim 1, Castellano discloses a one-piece body suit (10) comprising: an upper body portion (20) with a securing panel (40) located at a bottom area (24) of said upper body portion; and a lower body portion (50) having a forward flap (56) with an attachment panel (62), said attachment panel having means for attachment (72B and 94; Examiner notes “means for attachment” has been interpreted under 35 USC 112(f) and p. 6 of the specification of the instant application discloses the means for attachment 34 being snaps halves, button holes or hook/loop fastener and 72B and 90 of Castellano are magnets and snap halves which are at least a functional equivalent), wherein said attachment panel can be removably connected to said securing panel (via 72B and 90); wherein when said attachment panel is connected to said securing panel the distance from said means for attachment to the bottom of said body suit is greater than zero (as can be understood in Figs. 1 where the bottom of the body suit is near reference number 14, and attachment is at 40, the distance from 14 to 40 is greater than 0).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 8-11 (as best as can be understood)is/are rejected under 35 U.S.C. 103 as being unpatentable over Castellano, as applied to claims 1 and 7 above.
	Regarding claims 2-3, Castellano discloses all the limitations of claim 1 above, but does not expressly disclose wherein when said attachment panel (62) is connected to said securing panel (40) the distance from said means for attachment (72B/90) to the bottom of said body suit (at reference number 14) is at least 3.0 inches [claim 2]/4.0 inches [claim 3], however Castellano discloses the securing panel being approximately at hip level (see para. 0081).  Therefore, it would have been obvious to one having 
Regarding claim 4, Castellano discloses wherein said upper body portion is sized to be the only part of said body suit that can be seen when said body suit is worn under a pair of pants (as when 10 is worn with at least one pair of pants, only upper portion 20 would be visible).
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As the prior art discloses the structure of the body suit, there would be a reasonable expectation for the structures of the body suit to perform such functions, as Examiner has explained after each functional limitation.
	Regarding claim 5, Castellano discloses wherein said means for attachment (72B/90) span the width of said attachment panel (62) (as can best be seen in Fig. 4, the attachment means extend across 62 from end to end).
	Regarding claims 8-9, Castellano discloses all the limitations of claims 1 and 7 above, but does not expressly disclose wherein when said attachment panel (62) is connected to said securing panel (40) the distance from said means for attachment 
Regarding claim 10, Castellano discloses wherein said upper body portion is sized to be the only part of said body suit that can be seen when said body suit is worn under a pair of pants (as when 10 is worn with at least one pair of pants, only upper portion 20 would be visible).
	Regarding claim 11, Castellano discloses wherein said means for attachment (72B/90) span the width of said attachment panel (62) (as can best be seen in Fig. 4, the attachment means extend across 62 from end to end).

Claims 6 and 12 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Castellano as applied to claims 1, 3-5, 7, and 9-11 above, and further in view of Canlas.
	Regarding claim 6, Castellano discloses all the limitations of claims 1 and 3-5 above, but does not expressly disclose wherein a middle portion of said attachment 
	Canlas discloses a body suit (10) with a detachable forward flap (24) wherein a middle portion of said attachment panel (21) is devoid of said means for attachment (snap halves 25) (as can be seen in each of the figures, snap halves 25 are spread across the panel are even in number such that there is no snap in the middle portion).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the middle portion of the attachment panel of Castellano devoid of a means for attachment as taught by Canlas in order to include an even number fasteners evenly distributed across the attachment panel to prevent unsightly gapping between adjacent fasteners.
Regarding claim 12, Castellano discloses all the limitations of claims 1, 7 and 9-11 above, but does not expressly disclose wherein a middle portion of said attachment panel is devoid of said means for attachment. 
	Canlas discloses a body suit (10) with a detachable forward flap (24) wherein a middle portion of said attachment panel (21) is devoid of said means for attachment (snap halves 25) (as can be seen in each of the figures, snap halves 25 are spread across the panel are even in number such that there is no snap in the middle portion).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the middle portion of the attachment panel of Castellano devoid of a means for attachment as taught by Canlas .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are body suits with detachable forward flaps.  For example, Larsen (US 5033121) shows a dress shirt with attached underwear, Cruz (US 3840900) shows a dress shirt with a crotch strap, and Hanes (US 2363959) shows and undershirt with attached crotch panel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732